
	
		I
		111th CONGRESS
		1st Session
		H. R. 2710
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Honda (for
			 himself, Mr. Chandler,
			 Mr. Doyle,
			 Ms. Jackson-Lee of Texas,
			 Mr. Wu, Mrs. Capps, Mr.
			 Courtney, Mr. Foster,
			 Mr. Gallegly,
			 Mr. Hare, Mr. Hinojosa, Ms.
			 Lee of California, Mr.
			 Loebsack, Mr. Meeks of New
			 York, Ms. Schakowsky,
			 Mr. Langevin,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Stark, Mr.
			 Lynch, Mr. McNerney,
			 Mr. Miller of North Carolina,
			 Mr. Brady of Pennsylvania,
			 Mr. Kennedy,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. Sestak,
			 Mr. Wexler,
			 Mr. Cleaver,
			 Ms. Hirono,
			 Ms. Sutton,
			 Ms. Speier,
			 Mr. Grayson,
			 Mr. Cohen,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Reyes,
			 Mr. Polis of Colorado,
			 Mr. Sires,
			 Mr. Payne,
			 Mr. Butterfield, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To stimulate collaboration with respect to, and provide
		  for coordination and coherence of, the Nation’s science, technology,
		  engineering, and mathematics education initiatives.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Science, Technology,
			 Engineering, and Mathematics Education Act of
			 2009.
		2.PurposeTo coordinate Federal Science, Technology,
			 Engineering, and Mathematics (STEM) education efforts and foster cooperation
			 between the States and Federal Government by—
			(1)improving
			 coherence of Federal STEM education programs through the President’s Office of
			 Science and Technology Policy;
			(2)coordinating STEM
			 education initiatives at the Department of Education;
			(3)providing an
			 incentive to States to align STEM education; and
			(4)improving the dissemination of STEM
			 education research, promising practices, and exemplary programs through the
			 National STEM Education Resource Repository.
			3.FindingsCongress finds the following:
			(1)To preserve the competitiveness of the
			 United States in the global economy our Nation must continue to combine
			 innovation with technological advances and scientific discovery.
			(2)In 2006, the Committee on Science,
			 Engineering, and Public Policy of the National Academies published
			 Rising Above the Gathering Storm estimating that in the United
			 States innovations generated by the Science, Technology, Engineering, and Math
			 (STEM) fields account for more than half of the growth in gross domestic
			 product (GDP).
			(3)According to the
			 analysis conducted by the Association of American Universities in 2006, only 15
			 percent of college graduates receive a diploma in engineering or the natural
			 sciences in the United States as compared with 38 percent in South Korea, 47
			 percent in France, and 67 percent in Singapore.
			(4)Every student
			 deserves the opportunity to contribute to the long-term prosperity of the
			 United States by acquiring skills that foster critical thinking, inventiveness,
			 and innovation.
			(5)Highly qualified teachers are crucial to
			 instilling students with the values and skills necessary to preserve and
			 improve innovation in the United States and maintain our Nation’s leadership in
			 the global knowledge economy.
			(6)Teacher preparation programs at
			 institutions of higher education will enhance the preparation they provide by
			 incorporating promising practices and exemplary programs that foster student
			 learning, problem solving skills, and inventiveness and by aligning STEM
			 education preservice and in-service training among States.
			(7)Women and minorities in the United States
			 employed in STEM occupations are not represented in proportion to their numbers
			 in the population or their enrollment in higher education; efforts must be made
			 to increase diversity in the STEM workforce to improve the range of viewpoints
			 and solutions available to address today’s challenges presented by a diverse
			 and global marketplace.
			(8)Many of the
			 Federal Agencies have well-established programs designed to support and improve
			 STEM education including the Environmental Protection Agency, Department of
			 Agriculture, Department of Commerce, Department of Defense, Department of
			 Education, Department of Energy, Department of Health and Human Services,
			 Department of the Interior, National Aeronautics and Space Administration,
			 National Oceanic and Atmospheric Administration, National Science Foundation,
			 the National Institutes of Health, and the National Institute of Standards and
			 Technology.
			(9)According to the Academic Competitiveness
			 Council’s (ACC) recent report, in 2006 the United States sponsored 105 STEM
			 education programs at a dozen different Federal Agencies. These programs
			 devoted approximately $3,120,000,000 to STEM education activities spanning
			 kindergarten through postgraduate education and outreach. It was shown that
			 many of these Agencies do not share information or work collaboratively on
			 similar programs. The ACC found that coordination among agencies could
			 be improved to avoid, for example, grants to numerous projects that support the
			 same sorts of interventions . . . there appears to be a lack of communication
			 among the agencies about the work they are funding and the results that are
			 being generated . . . agencies are often uninformed by the results of earlier
			 projects..
			(10)Strengthening
			 partnerships between the Federal and State governments, the private sector,
			 nonprofit organizations, and the education community will improve STEM
			 education in our Nation’s schools.
			4.DefinitionsIn this Act:
			(1)The term
			 STEM means science, technology, engineering, and
			 mathematics.
			(2)The term
			 OSTP means the Office of Science and Technology Policy in the
			 Executive Office of the President.
			(3)The term
			 NSERR means the National STEM Education Resource
			 Repository.
			(4)The term Agencies or
			 Agency means the following Federal agencies: Environmental
			 Protection Agency, Department of Agriculture, Department of Commerce,
			 Department of Defense, Department of Education, Department of Energy,
			 Department of Health and Human Services, Department of Labor, Department of the
			 Interior, National Aeronautics and Space Administration, National Oceanic and
			 Atmospheric Administration, National Science Foundation, the National
			 Institutes of Health, and the National Institute of Standards and Technology,
			 and other Federal agencies with STEM education programs.
			5.Establishment
			 within the President’s Office of Science and Technology Policy a Committee on
			 Science, Technology, Engineering, and Mathematics Education
			(a)Establishment of
			 committeeThe President shall
			 establish, at the OSTP, a Committee on Science, Technology, Engineering, and
			 Mathematics Education within the National Science and Technology Council, which
			 may be referred to as the Committee on STEM Education.
			(b)FunctionThe function of the Committee established
			 under subsection (a) shall be—
				(1)to coordinate the
			 efforts of all Federal Agencies that relate to STEM education from the
			 prekindergarten level through the graduate level to avoid unnecessary
			 duplication and ensure coherence among Federal STEM education programs;
				(2)to
			 seek to improve the quality and quantity of the STEM workforce with
			 consideration of increasing participation of individuals identified in section
			 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C.
			 1885a or 1885b); and
				(3)to ensure that all
			 efforts that relate to STEM education are coordinated through the
			 Committee.
				(c)Structure and
			 operation
				(1)MembershipThe membership of the Committee shall
			 include not less than 1 representative from each of the Federal Agencies and
			 may include outside experts.
				(2)MeetingsThe
			 Committee shall convene at least once quarterly.
				(3)StaffThe
			 Committee shall be served by—
					(A)an Assistant
			 Director selected by the members of the Committee with the approval of the
			 Director of the OSTP; and
					(B)a professional
			 staff of at least two.
					(d)ResponsibilitiesThe
			 Committee shall have the following responsibilities:
				(1)Conducting an
			 ongoing inventory and assessment of the effectiveness and coherence of efforts
			 within Federal agencies that relate to STEM education.
				(2)Coordinating and
			 facilitating the communication and cooperation among all Federal Agencies
			 engaged in efforts that relate to STEM education.
				(3)Developing annual goals and objectives for
			 improving STEM education throughout the Nation in collaboration with relevant
			 Federal Agencies and organizations.
				(4)Not later than 30
			 days after developing the goals and objectives under paragraph (3)—
					(A)disseminating the
			 goals and objectives to each Federal Agency engaged in efforts that relate to
			 STEM education;
					(B)communicating the goals and objectives to
			 the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Commerce, Justice, and Transportation of the Senate and the Committee on
			 Education and Labor and the Committee on Science and Technology of the House of
			 Representatives, and relevant STEM education organizations; and
					(C)making the goals
			 and objectives widely available to the public, particularly to stakeholders
			 that represent individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
					(5)Annually evaluating
			 the progress and success of each Federal Agency at achieving the goals and
			 objectives under paragraph (3).
				(6)Consulting with
			 the State Consortium on STEM Education when developing Federal STEM education
			 policy and budgets.
				(7)Proposing a coordinated interagency budget
			 for STEM Education to the Office of Management and Budget aligned with the
			 goals established in paragraph (3).
				(8)Strengthening
			 partnerships between the STEM education community, Federal, State, and local
			 governments, and other countries.
				(9)Implementing the program for Semiannual
			 Science, Technology, Engineering, and Mathematics Days as set forth in section
			 1004 of the America COMPETES Act (Public Law 110–69).
				(10)Hosting an annual meeting on the status of
			 STEM education, including the role of education in meeting the recommendations
			 of the report submitted by and as part of the National Science and Technology
			 Summit required by section 1101 of the America COMPETES Act (Public Law 110–69;
			 121 Stat. 574), in conjunction with—
					(A)the State
			 Consortium on STEM Education;
					(B)the Federal
			 Agencies;
					(C)States, including the District of Columbia,
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands, American Samoa, Guam, the Virgin Islands, and any other territory or
			 possession of the United States;
					(D)businesses and industries;
					(E)institutions of
			 higher education;
					(F)STEM education
			 professions and teachers from prekindergarten through postbaccalaureate study;
			 and
					(G)other relevant
			 stakeholders in STEM education including stakeholders that represent
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b).
					(11)Issuing a
			 biennial report to the Nation on the status of STEM education that—
					(A)specifies the
			 efforts and outcomes of each Federal Agency in improving STEM education;
			 and
					(B)contains an analysis of the quality, scale,
			 and effectiveness of the efforts of the Federal Government relating to
			 improving STEM education and increasing participation of individuals identified
			 in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
			 U.S.C. 1885a or 1885b).
					(12)Developing, in consultation with the
			 Secretary of Labor, business and industry partners and other appropriate
			 entities, a 5-year projection of the STEM workforce including a demographic
			 breakdown of individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
				(e)Requirements
				(1)In
			 generalSubject to paragraph (2), but notwithstanding any other
			 provision of law, a person shall be not eligible to receive a grant from any
			 Federal Agency for a project that relates to STEM education research unless the
			 person demonstrates that all reports, proceedings, data sets, online modules,
			 and other products of the project will be submitted by their authors for
			 consideration to be included in the NSERR.
				(2)CopyrightThe
			 Committee and the NSERR shall implement the public access policy under
			 paragraph (1) in a manner consistent with copyright law.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated $650,000 to
			 carry out this section for fiscal year 2010 and each fiscal year
			 thereafter.
			6.Office of
			 Science, Technology, Engineering, and Mathematics Education within the
			 Department of Education
			(a)Assistant
			 secretarySection 202 of the Department of Education Organization
			 Act (20 U.S.C. 3412) is amended in subsection (b)(1)—
				(1)in subparagraph
			 (E) by striking and at the end;
				(2)by
			 redesignating subparagraph (F) as (G); and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)an Assistant Secretary for Science,
				Technology, Engineering, and Mathematics Education (who may be referred to as
				the Assistant Secretary for STEM Education);
				and
						.
				(b)OfficeTitle
			 II of the Department of Education Organization Act is amended by adding at the
			 end the following:
				
					221.Office of
				Science, Technology, Engineering, and Mathematics Education
						(a)In
				generalThere shall be in the Department of Education an Office
				of Science, Technology, Engineering, and Mathematics Education (which may be
				referred to as the Office of STEM Education), to be administered by the
				Assistant Secretary for STEM Education appointed under section 202(b).
						(b)ResponsibilitiesThe Assistant Secretary of STEM Education,
				acting through the Office, shall have the following responsibilities:
							(1)Coordinating and
				overseeing all STEM education efforts within the Department.
							(2)Preparing the
				annual budget for all STEM education programs within the Department.
							(3)Managing the following programs: Math and
				Science Partnerships, Math Now, Math Skills for Secondary Students, Minority
				Science and Engineering Improvement, Teachers for a Competitive Tomorrow,
				Upward Bound Math-Science, and all other functions of the Department with a
				focus on STEM education, including where appropriate the National Science and
				Mathematics Access Retain Talent (SMART grants), the Teacher Education
				Assistance for College and Higher Education (TEACH grants), and the Academic
				Competitiveness grants.
							(4)Consulting with other offices within the
				Department that have a STEM education focus, including those managing the Carl
				D. Perkins Career and Technical Education grant programs.
							(5)Representing the Department as a member of
				the STEM Education Committee, established under section 5 of the
				Enhancing Science, Technology, Engineering,
				and Mathematics Education Act of 2009, and serving as the
				principal interagency liaison for STEM education programs at the Department
				unless otherwise designated by the Assistant Secretary.
							(6)Ensuring access to equal educational
				opportunity for every individual so as to increase, to the maximum extent
				possible, the participation and advancement of individuals identified in
				section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
				U.S.C. 1885a or 1885b) in the STEM disciplines.
							(7)Promoting the development and
				implementation of quality, scientifically valid STEM teacher preparation and to
				provide technical assistance to support STEM learning.
							(8)Providing support to institutions of higher
				education and other institutions and organizations with effective informal STEM
				education programs to improve teacher preparation and teacher professional
				development by ensuring emphasis on promising practices and exemplary programs
				in STEM education.
							(9)Providing support to local education
				agencies or to mathematics and science partnerships involving local education
				agencies, to implement effective STEM education instruction and exemplary
				programs that employ promising practices.
							(10)Consulting
				regularly with the State Consortium on STEM Education with regard to developing
				STEM education policy and providing technical support.
							(11)Conducting a biennial symposium emphasizing
				engaging students in STEM disciplines that are identified in section 33 or 34
				of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or
				1885b) inviting stakeholders that include, but are not limited to—
								(A)expert STEM
				teachers;
								(B)State Consortium
				on STEM Education and additional States;
								(C)business and
				industry partners;
								(D)institutions of
				higher education;
								(E)institutions and organizations with an
				informal STEM education focus; and
								(F)Federal Agencies with STEM education
				programs.
								(12)Providing
				periodic public statements on the status of STEM education in the
				Nation.
							(13)Informing the Secretary, policymakers, the
				professional societies of STEM teaching professionals and STEM practitioners
				about the effectiveness of STEM-related education research and programs
				operated within the Department.
							(14)Sharing scientifically valid education
				research and promising practices and exemplary programs with the National STEM
				Education Resource
				Repository.
							.
			(c)Evaluation and
			 reportThe Assistant Secretary for STEM Education shall conduct
			 an independent evaluation, through grant or by contract, of the STEM education
			 programs administered by the Department, at least every 5 years, which shall
			 include—
				(1)conducting an
			 assessment of STEM education activities within the Department by using the
			 evaluations and reports of these programs to determine these programs’ impact
			 on—
					(A)the quantity of
			 students seeking STEM degrees disaggregated by subject area and according to
			 section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
			 U.S.C. 1885a or 1885b);
					(B)student academic achievement with
			 consideration of problem solving, critical thinking, collaboration, and other
			 higher order thinking skills;
					(C)improving STEM
			 teacher quality, quantity, and retention; and
					(D)improving promising
			 teaching practices that show evidence of fostering student innovation;
			 and
					(2)the preparation and submission of a report
			 on the results of the evaluation described in paragraph (1) to the Committee on
			 Health, Education, Labor, and Pensions and the Committee on Science of the
			 Senate, the Committee on Education and Labor and the Committee on Science and
			 Technology of the House of Representatives and the Committees on Appropriations
			 of the Senate and House of Representatives.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $1,500,000 to carry out this section for fiscal
			 year 2010 and such sums as may be necessary for each fiscal year
			 thereafter.
			7.State Consortium
			 on Science, Technology, Engineering, and Mathematics Education
			(a)In
			 generalFrom amounts made available to carry out this section,
			 the Secretary of Education, acting through the Office of STEM Education, shall
			 award a grant to establish one voluntary State Consortium on Science,
			 Technology, Engineering, and Mathematics Education (which may be referred to as
			 the State Consortium on STEM Education).
			(b)Peer review and
			 selectionThe Secretary
			 shall—
				(1)establish a
			 peer-review process to assist in the review and approval of the grant proposal
			 under this section;
				(2)appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective STEM education
			 programs and practices, including areas of teaching and learning, educational
			 standards and assessments, professional development, curriculum, increasing the
			 participation of individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 10 1885a or 1885b), English
			 language learners, and special education including recognized exemplary
			 teachers and school administrators who have been recognized at the state or
			 national level for exemplary work and/or contributions to the STEM education
			 field;
				(3)approve one grant
			 from those submitted under this section not later than 120 days after the date
			 of the submission unless the Secretary determines that the grant proposals
			 submitted do not meet the requirements of this section;
				(4)if only one grant
			 proposal is submitted, not decline to approve the grant proposal before—
					(A)offering the
			 Consortium an opportunity to revise the Consortium proposal; and
					(B)providing the
			 Consortium with technical assistance in order to submit a successful
			 application; and
					(5)direct the
			 Inspector General of the Department to review the process used for screening
			 the individuals appointed to the peer-review process so as to avoid both
			 financial conflicts of interest and non-financial interests that would impair
			 objectivity in peer review, as well as the objectivity of process used in
			 reviewing and awarding the grant under this section, and report the findings to
			 Congress.
				(c)Amount of
			 grant
				(1)In
			 generalExcept as provided
			 under paragraph (2), the grant awarded to the consortium under this section
			 shall be not more than $20,000,000.
				(2)Additional
			 fundsFor each fiscal year of
			 the grant period, the Secretary of Education shall award to the consortium
			 awarded a grant under this section $1,750,000 for each additional State that is
			 a member of the consortium beyond the minimum 5 States required under
			 subsection (d).
				(d)Eligibility
			 requirementTo be eligible to
			 receive a grant under this section, the consortium shall include at least 5
			 States considering the need to provide an equitable geographic representation
			 of the United States, according to the regional divisions used by the Bureau of
			 the Census.
			(e)Use of grant
			 fundsThe consortium shall use the grant funds awarded under this
			 section for the following purposes:
				(1)To establish the State Consortium on STEM
			 Education.
				(2)To convene an
			 Interstate Council on Science, Technology, Engineering, and Mathematics
			 Education (which may be referred to as the Interstate Council on STEM
			 Education) that includes a diverse group of individuals representing a variety
			 of perspectives on STEM education, the STEM disciplines, business, curriculum,
			 assessments, English language learners, and special education,
			 including—
					(A)representatives from States that shall
			 include not less one State Governor, one Chief State School Officer, and one
			 representative of a State educational agency or their designee;
					(B)representatives
			 from local educational agencies (LEAs) that shall include not less than one
			 current school administrator, and three expert STEM educators that represent
			 early childhood, elementary, middle, and secondary school perspectives;
					(C)not less than 4 representatives from STEM
			 education and the STEM fields at institutions of higher education that include
			 community colleges, and public and private four-year institutions of higher
			 education;
					(D)not less than one representative from a
			 STEM education professional organization, such as but not limited to the
			 National Science Teachers Association, the National Council for Teachers of
			 Mathematics, those representing engineering educators, career and technical
			 education, and organizations that represent underrepresented communities in
			 STEM; and
					(E)not less than one
			 representative from each of the following categories of relevant STEM related
			 organizations: informal STEM education, business and industry, a STEM
			 disciplinary or professional society, private or corporate foundations,
			 youth-serving organizations, and other relevant organizations.
					(3)To support at
			 least one full-time staff member for each State.
				(4)To share STEM education research, promising
			 practices and exemplary programs, and programs through the NSERR.
				(f)FunctionsThe
			 State Consortium on STEM Education—
				(1)shall establish small working groups
			 comprised of members of the State Council on STEM Education and outside experts
			 in appropriate fields consulting widely to address the functions outlined in
			 this subsection;
				(2)shall identify
			 points of weakness and strength among State STEM education efforts, prioritize
			 strategies for addressing problem areas, and communicate State needs to the
			 STEM Education Committee within the OSTP and the Assistant Secretary for STEM
			 Education;
				(3)if the Secretary determines that
			 significant work in the areas described in subparagraphs (A) and (B) is not
			 already underway—
					(A)shall develop
			 rigorous common content standards in STEM education for grades prekindergarten
			 through grade 12 reflecting common elements between disciplines with
			 consideration of—
						(i)established international standards and
			 21st Century Skills; and
						(ii)the needs of
			 English language learners and special education students;
						(B)shall develop
			 innovative STEM assessment practices that include a substantial proportion of
			 extended constructed response items, such as performance-based measures, that
			 measure higher order thinking skills and understanding, application and
			 transferability knowledge, problem solving, analysis, and synthesis, and
			 include administration through a variety of modalities, such as audio-visual
			 and interactive technology;
					(C)may establish and
			 strengthen partnerships between two-year colleges and minority serving
			 institutions and research institutions to provide STEM students at two-year
			 colleges and minority serving institutions (MSIs) expanded degree possibilities
			 and opportunities to access research facilities and mentors including but not
			 limited to—
						(i)conducting a needs
			 assessment of how to enhance the flow of STEM students from two-year colleges
			 and MSIs to research institutions; and
						(ii)establishing
			 articulation agreements that shall address pathways and credit transfers
			 between the institutions; and
						(D)may improve and
			 align STEM preservice teacher training among the member States, including but
			 not limited to developing common—
						(i)STEM preservice
			 teacher training degree programs;
						(ii)STEM teacher
			 credentials; and
						(iii)alternative
			 pathways to STEM teacher certification;
						(4)if the Secretary determines that
			 significant work in the areas described in subparagraphs (A) and (B) of
			 paragraph (3) is already underway, shall carry out the activities described in
			 subparagraphs (D) and (E) of such paragraph;
				(5)shall develop and implement strategies to
			 integrate STEM education into other subject areas, such as language arts,
			 social studies, physical and health education, music and other performing arts,
			 and environmental education;
				(6)shall identify and utilize, to the maximum
			 extent possible, the expertise and resources of educators, institutions of
			 higher education, business and industry, and Federal agencies in the
			 development and implementation of functions outlined in this subsection;
				(7)shall develop strategies to increase the
			 participation and success of individuals identified in section 33 or 34 of the
			 Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in
			 STEM fields with consideration of first generation students;
				(8)shall issue
			 periodic reports on the status of STEM education in the States;
				(9)shall make STEM education research,
			 promising practices and exemplary programs, and effective STEM programs widely
			 available through the NSERR;
				(10)may promote and
			 develop curriculum tools and professional development for in-service teachers
			 that foster innovation and inventiveness;
				(11)may evaluate the
			 impact that STEM education professional development organizations have on
			 classroom instruction and student learning in member States;
				(12)may provide technical support to States who
			 are members of the Consortium to establish or strengthen existing P–16 and/or
			 P–20 Councils and to align secondary school graduation requirements with the
			 demands of 21st century postsecondary education endeavors and support P–16
			 education data systems established by States and in section 6401 of the America
			 COMPETES Act (Public Law 110–69; 121 Stat. 668; 20 U.S.C. 9871), and serve as a
			 resource center for the STEM Education efforts of P–16 and/or P–20
			 Councils;
				(13)may develop STEM
			 Career Awareness Programs in collaboration with school guidance counselors that
			 reflect the projected STEM workforce needs of the 21st century that may include
			 mentoring programs and STEM professional outreach; and
				(14)may develop
			 STEM-related workforce education and training programs to enhance the skills of
			 workers to meet the needs of business and industry.
				(g)Outside
			 fundsThe State Consortium on STEM Education shall be permitted
			 to accept and solicit outside funds.
			(h)Evaluation and
			 reportThe State Consortium on STEM Education shall conduct
			 periodic independent evaluations, by grant or by contract, of the State
			 Consortium on STEM Education’s effectiveness at accomplishing the functions
			 outlined in subsection (f), which shall include—
				(1)an
			 assessment of the impact of such activities on STEM teaching and learning;
			 and
				(2)the preparation and
			 submission of a report on the results of the evaluation described in paragraph
			 (1) to the Assistant Secretary of STEM Education.
				(i)Prohibitions
				(1)In
			 generalIn implementing this section, the Secretary may
			 not—
					(A)endorse, approve,
			 or sanction any STEM curriculum designed for use in any school; or
					(B)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
					8.STEM Education
			 Resource Alliance
			(a)In
			 generalFrom amounts made
			 available to carry out this section, the Secretary of Education, acting through
			 the Office of STEM Education, shall make a grant to the National Science
			 Digital Library to establish the STEM Education Resource Alliance. The STEM
			 Education Resource Alliance shall be composed of representatives from each
			 Agency and industry stakeholders. The STEM Education Resource Alliance shall
			 have 2 co-chairs selected by the members of the Alliance. The co-chairs shall
			 serve for a 3-year term. No individual may serve as a co-chair for more than 1
			 consecutive term.
			(b)Use of grant
			 amountsThe National Science
			 Digital Library shall use the grant funds to provide basic operational support
			 to the STEM Education Resource Alliance, including maintenance, office space,
			 equipment, personnel, and other operational costs.
			(c)ResponsibilitiesThe STEM Education Resource Alliance shall
			 have the following responsibilities:
				(1)Coordinating and organizing—
					(A)scientifically
			 valid STEM education research;
					(B)STEM education
			 programs—
						(i)that
			 demonstrate promising practices; or
						(ii)are
			 exemplary, in terms of content or resources; and
						(C)STEM education
			 resources.
					(2)Integrating existing STEM education
			 collections, teacher professional development opportunities, and student
			 programs available through the Federal Government, State initiatives, or
			 national experts, including the Science Education Resource Center, Research
			 from Institutions of Higher Education, Regional Education Centers (labs,
			 comprehensive centers, and technical assistance centers), Applied Math and
			 Science Repository, and Education Resources Information Center (ERIC).
				(3)Working with
			 industry to develop a uniform format for submissions to the NSERR, such as
			 summaries, metadata, contact information for questions, examples of successful
			 implementation, and other information necessary to develop applications that
			 enhance learning and teaching.
				(4)In collaboration with relevant STEM
			 education experts, developing criteria for inclusion in the NSERR of resources,
			 research, promising practices, and exemplary programs, including requirements
			 relating to evaluation by experts at the principal originating agency.
				(5)Publishing, not
			 later than 180 days after the date of the enactment of this Act, the criteria
			 developed under paragraph (4).
				(6)Ensuring that STEM education resources,
			 research, promising practices, and exemplary programs meeting the criteria
			 developed under paragraph (4) are included in the NSERR (to be digitally housed
			 at a location determined by the Chief Information Officer of the United States)
			 and made widely available at no cost in a useful format.
				(7)Working with the Office of Science and
			 Technology Information at the Department of Energy to ensure
			 “www.scienceeduction.gov” serves as the central portal to STEM education
			 resources and promising practices across the Federal Government.
				(8)Providing to the
			 National Science Digital Library, not less than annually, updates of policies
			 and procedures to accommodate the requirements of new and emerging
			 technologies.
				(d)Outside
			 fundsThe STEM Education Resource Alliance shall be permitted to
			 accept and solicit outside funds.
			(e)Federal Advisory
			 Committee Act not To applyThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the STEM Education Resource Alliance.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated $1,500,000
			 to carry out this section for fiscal year 2010 and such sums as may be
			 necessary for each fiscal year thereafter.
			
